Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 18-20 in the reply filed on 12 January 2021 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of forming a stud-weldable rebar, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 January 2021.
Claim Objections
Claims 1-2, 4-9, and 18 are objected to because of the following informalities:  
Claim 1, line 3: amend “the body” to “the steel body”. 
Claim 2, line 2: amend “than the” to “than then hardness of the”
Claim 4, line 2: amend “the body” to “the steel body”
Claim 5, line 2: amend “the body” to “the steel body”
Claim 6, line 3: amend “adjacent the” to “adjacent to the”
Claim 6, line 3: amend “20-45% the” to “20-45% of the”
Claim 7, line 2: amend “22.5-40% the” to “22.5-40% of the”
Claim 8, line 3: amend “10-25% the” to “10-25% of the”
Claim 9, line 2: amend “12.5-20% the” to “12.5-20% of the”
Claim 18, line 9: amend “30-50% the” to “30-50% of the”


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific types of a stud-weldable rebar comprising: specific types of a steel body, with specific compositions, having a weld end and a specific diameter that is substantially uniform along a length of the body; and having specific types of a tip portion at the weld end and specific types of a base portion formed of the remaining steel body, does not reasonably provide enablement for any types of a stud-weldable rebar comprising: any types of a steel body, with any composition, having a weld end and any diameter that is substantially uniform along a length of the body; and, any types of a tip portion at the weld end and any types of a base portion formed of the remaining steel body, the tip portion including a hardened zone, wherein the hardened zone has a hardness about 1.5-3.0 times greater than a hardness of the base portion. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-12 and 18-20 can be used as claimed and whether claims 1-12 and 18-20 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-12 and 18-20, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-12 and 18-20 read on any types of a stud-weldable rebar comprising: any types of a steel body, with any composition, having a weld end and any diameter that is substantially uniform along a length of the body; and, any types of a tip portion at the weld end and any types of a base portion formed of the remaining steel body, the tip portion including a hardened zone, wherein the hardened zone has a hardness about 1.5-3.0 times greater than a hardness of the base portion.
(b) There is no direction or guidance presented for any types of a stud-weldable rebar comprising: any types of a steel body, with any composition, having a weld end and any diameter that is substantially uniform along a length of the body; and, any types of a tip portion at the weld end and any types of a base portion formed of the remaining steel body, the tip portion including a hardened zone, wherein the hardened zone has a hardness about 1.5-3.0 times greater than a hardness of the base portion.
(c) There is an absence of working examples concerning any types of a stud-weldable rebar comprising: any types of a steel body, with any composition, having a weld end and any diameter that is substantially uniform along a length of the body; and, any types of a tip portion 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-12 and 18-20.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both independent claims 1 and 18 recite the limitation “substantially uniform”. It is unclear what is meant by “substantially uniform” or what would be considered as “substantially uniform”.
Regarding dependent claims 2-12 and 19-20, these claims do not remedy the deficiencies of parent claims 1 and 18 noted above, and are rejected for the same rationale.
Claim 18 further recites the limitation “generally cylindrical”. It is unclear what is meant by “generally cylindrical” or what would be considered as “generally cylindrical”.
Regarding dependent claims 19-20, these claims do not remedy the deficiencies of parent claim 18 noted above, and are rejected for the same rationale.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is US 2017/0247884, US 3,960,615, and Kabir et al. Hardened Case Properties and Tensile Behaviours of TMT Steel Bars, (American Journal of Mechanical Engineering, 2014, Vol. 2, No. 1, 8-14).

US 2017/0247884 discloses a stud weldable rebar which includes a base portion which is disposed adjacent to the first end, an upset portion which is disposed adjacent to the second end ([0018]). US 2017/0247884 also discloses Figure 2, in which the diameter of the steel bar up to the upset portion is substantially uniform along the length of the steel bar (Figures 2-4). However, US 2017/0247884 does not disclose a tip portion including a hardened zone or that the hardened zone has a hardness about 1.5-3.0 times greater than a hardness of the base portion. 

US 3,960,615 discloses a weldable bar for use in reinforcing concrete with increased tensile strengths based on the composition of the steel (Column 3, lines 12-19). However, US 3,960,615 does not disclose the weldable bar having a weld end and a diameter that is 

Kabir et al. Hardened Case Properties and Tensile Behaviours of TMT Steel Bars, (American Journal of Mechanical Engineering, 2014, Vol. 2, No. 1, 8-14) discloses a reinforcing bar in which the strength of the steel is increased by passing the bars through a chamber with controlled water flow after hot rolling in order to quench the surface area while maintaining the heat inside the bar (p. 8 Column 2—p. 9 Column 1, paragraph 1). Kabir also discloses that the quenched bar is allowed to cool on the cooling bed where the quenched surfaced gets auto tempered because of the heat flow from high temperature core to low temperature surface forming a martensitic microstructure on the surface but maintaining the ferrite/pearlite microstructure in the core of the steel bar (p. 9 Column 1, paragraph 1, Figures 2 and 3). However, Kabir does not disclose the weldable bar having a weld end and a diameter that is substantially uniform along the length of the body, a tip portion at the weld end and a base portion formed of the remaining steel body, the tip portion including a hardened zone or that the hardened zone has a hardness about 1.5-3.0 times greater than a hardness of the base portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.C./Examiner, Art Unit 1732 
                                                                                                                                                                                                       /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732